Citation Nr: 1402585	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  12-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2012 and June 2013, the RO issued statements of the case (SOCs) to the Veteran addressing his appeals regarding entitlement to service connection for diabetes mellitus, left sciatic neuropathy, and disabilities of the right ankle, bilateral knees, and back.  The Veteran did not file a substantive appeal in response to any of the SOCs.  The issues were not certified to the Board and the Veteran has not indicated that he wishes to pursue the claims.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claims for service connection for diabetes, neuropathy, the right ankle, bilateral knees, and back are not currently before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  The Veteran contends that service connection is warranted for bilateral pes planus as it was aggravated as a result of active duty service.  Pes planus was noted on the August 1978 enlistment examination and the presumption of soundness is therefore not for application in this case.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  The Veteran was provided a VA examination in June 2010 to determine whether the pre-existing flat foot disability was aggravated during military service, but the Board finds that the medical opinion of the VA examiner is not adequate.  A new VA examination and medical opinion must be obtained to comply with VA's duty to assist the Veteran in developing evidence to substantiate the claim.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render an opinion in this case.  The examiner is requested to review all pertinent records associated with the claims file.

After physically examining the Veteran and reviewing the claims file, the examiner shoulder offer an opinion with respect to the following questions: 

a.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's pre-existing bilateral pes planus permanently increased in disability during active duty?

The Board notes that pes planus was noted on the Veteran's August 1978 enlistment examination and he was treated for left foot pain in July and August 1980.  A July 2010 letter from a private physician characterized the Veteran's current pes planus as significant.

b.  If the examiner determines that the bilateral pes planus permanently increased in disability during active duty, then the examiner should provide an opinion on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the bilateral pes planus increased beyond normal progression of the disorder during active duty. 

The examiner should provide a rationale for all conclusions reached based on the evidence of record and medical principles.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


